Title: From George Washington to Charles Carter, 3 December 1797
From: Washington, George
To: Carter, Charles



My Dear Sir,
Mount Vernon 3d Decr 1797

I was very glad to find by your favour of the 14th Ulto that you and Mrs Carter had returned in safety to your own fireside before the commencement of the freezing spell in which we are now inclosed.
I can assure you, my good Sir, that I felt myself much honoured and flattered by the friendly visit you made me, and regretted the shortness of it, and your not bringing Mrs Carter with you.
You have many powerful inducements to bring you into the Northern Neck and when with your Sons & daughters there you know it is not more than a step further to see your friends on Potomac than whom none can receive you with more pleasure than Your Affectionate friend and Humble Servant

Go: Washington


Mrs Washington unites with me in best respects to Mrs Carter.

